DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges receipt of the amendment filed on October 8, 2021.
Claims 1-4, 6, 7, 9 and 11-19 are pending.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason A. Houdek on May 17, 2022.
The application has been amended as follows: 

	Claims 21-24 have been cancelled.
Response to Arguments
Applicant’s arguments, see pages 1-4, filed October 8, 2021, with respect to claims 1-4, 6, 7, 9 and 11-19 have been fully considered and are persuasive.  The rejection of July 9, 2021 has been withdrawn. 

Allowable Subject Matter
Claims 1-4, 6, 7, 9 and 11-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate or render obvious a system having a selectably engageable accessory drive member, and an electronically controllable electromagnetic clutch including a friction plate provided internally within the accessory drive system and structured to selectably couple and decouple the selectably engageable accessory drive member with the output shaft via electromagnetically induced axial motion of the friction plate between a first axial position and a second axial position wherein the friction plate contacts the opposing surface of the selectably engageable accessory drive member, the electromagnetically induced axial motion of the friction plate being in response to application of electromagnetic force to the friction plate and the remaining structure of claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 2015/0060229 to Takahashi et al. teaches a clutch but does not teach the friction plate moving to contact the opposing surface of the accessory drive member.
Great Britain Patent No. GB 2192677 to Nishimura teaches an external clutch.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN HOLMES/Primary Examiner, Art Unit 3655